Citation Nr: 0204248	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  95-02 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for fractures of the neck 
and back.


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1954 
to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision in 
which the RO denied service connection for fractures of the 
neck and back.  The veteran filed a notice of disagreement in 
May 1994 and a statement of the case (SOC) was issued in 
December 1994.  The veteran submitted a substantive appeal in 
January 1995.

By decision of October 1998, the Board remanded the case to 
the RO for a Board hearing.  38 C.F.R. § 20.703 (2001).  In 
December 1998, a hearing was held in Los Angeles, California, 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  By decision of February 1999, the Board remanded the 
case to the RO for further evidentiary development.  Per 
Board remand instruction, the RO issued a supplemental SOC in 
September 2000, and the case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  There is no competent evidence of current diagnoses of 
residuals of fractures of the neck and back nor any other 
competent medical evidence which would link any type of neck 
or back disorder to the period of the veteran's military 
service.



CONCLUSION OF LAW

The veteran does not have residuals of fractures of the neck 
and back that were incurred in or aggravated by service.  
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 
45, 620, 45, 630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1993, the veteran filed a claim for service 
connection for cracked vertebrae of the neck due to an auto 
accident in service.  He indicated that he received relevant 
treatment from the Long Beach VA Medical Center (VAMC) and 
Pioneer Hospital.  In November 1993, the RO requested 
treatment records from the Pioneer Hospital and complete 
service medical records.  In response, in December 1993, 
Pioneer Hospital provided medical records belonging to a 
child who shared the veteran's name and indicated that it 
could not locate medical records prior to 1985.  

Service medical records indicate no complaints, treatment, or 
diagnoses of fractures of the neck and back nor any other 
type of back or neck disorder.  Upon separation examination 
in June 1957, the veteran did not have any complaints 
pertaining to the neck or back and, on clinical evaluation by 
an examiner, the neck and spine were listed as "normal."  
Furthermore, the veteran made no reference to an automobile 
accident which may have resulted in some type of injury to 
the neck or back.

In his substantive appeal dated in January 1995, the veteran 
stated that he was treated at a field hospital in service for 
injuries stemming from a motor vehicle accident.  During his 
December 1998 Board hearing, the veteran testified that no x-
rays were provided at the field hospital.  He testified that 
examiners at the field hospital manipulated his neck manually 
and stated that it was "crushing the vertebrae" [sic] and 
they heard "crunching in there."  However, he testified, 
they did nothing further.  The veteran stated that, post-
service, x-ray reports from Long Beach VAMC demonstrated 
fractured vertebrae.  The veteran indicated that he received 
Social Security benefits for disabilities related to his 
neck.  The veteran added that he received medical treatment 
from the Long Beach VAMC.

In April 1999, the RO requested that the Social Security 
Administration (SSA) provide records underlying the veteran's 
Social Security disability benefits award.  In May 2000, the 
RO notified the veteran of the elements necessary to a 
finding of service connection.  

In June 2000, the RO received treatment records from the Long 
Beach VAMC that included, in relevant part, an x-ray report 
of the cervical spine.  The May 1991 report revealed 
spondylosis with disc narrowing at C6-7, C7-T1.  (Spondylosis 
is a general term for degenerative spinal changes due to 
osteoarthritis.  Dorland's Illustrated Medical Dictionary 
1684 (29th ed. 2000)).

The veteran's SSA records were received in July 2000, 
including private treatment records.  In a private treatment 
report dated in January 1989, a physician expressed suspicion 
of degenerative disease and cervical disc-space narrowing 
following the veteran's complaints of pain for several 
months.  A follow-up, radiological report stated that "five 
views [of the cervical spine] demonstrate no evidence of 
fracture," but that "there is disc space narrowing."  The 
radiologist reported an impression of degenerative disc 
disease, severe from C6-7 and C7-T1, and minimal from C4-5 
and C5-6.  A June 1990 radiological report showed 
degenerative changes from C6-T1, and provided a diagnosis of 
increasing osteoarthritis.  An SSA medical examination in 
December 1990 concurred with prior medical evaluations.  In 
June 1999, a private x-ray report revealed degenerative 
cervical disc disease.  Also among the SSA records were 
treatment records from Long Beach VAMC.  An October 1992 VA 
treatment report indicated that the veteran was diagnosed 
with mild degenerative disc disease following complaints of 
right-sided neck pain.

In March 2001, the RO informed the veteran of its 
responsibilities under the Veterans Claims Assistance Act of 
2000, and invited the veteran to identify or provide 
additional supportive evidence.  In February 2001, the RO 
received updated treatment records from the Long Beach VAMC.  
The Long Beach VAMC treatment records concerned only the 
veteran's knee disorder.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  Such a determination 
requires a finding of a current disability that is related to 
service.  Watson v. Brown, 4 Vet. App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Following a complete review of the claims folder, the Board 
finds that service connection for fractures of the neck and 
back is not warranted as the record provides no evidence of 
the presence or current diagnoses of fractures of the 
vertebrae.  While the veteran has maintained that he 
currently suffers fractures of the neck and back linked to 
service, there is no medical evidence to support this 
assertion.  Also, there is no indication in any of the 
medical evidence that the veteran currently has any type of 
neck or back problem which is related to his period of 
military service.  As a lay person, the veteran is generally 
not competent to give a medical opinion concerning a current 
medical diagnosis of disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, the veteran's current contention 
that his neck and back disorder is related to service is not 
credible.

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 has 
eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist and has redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a).  The new law also provides 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. 45,620, 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).

The Board determines that further assistance is not warranted 
pursuant to the Veterans Claims Assistance Act of 2000.  By 
virtue of the RO's May 2000 and May 2001 letters to the 
veteran, the veteran was provided notice of the information 
necessary to substantiate his service connection claim.  In 
addition, the RO fully developed the claim by obtaining 
treatment records from all identified sources of relevant 
medical treatment.  The veteran did not respond to the RO's 
invitation to submit or identify any additional records that 
would have been pertinent to the present claim.  As to 
whether a examination is a necessary developmental measure in 
this case, the Board finds that an examination is not 
warranted.  Any current opinion would be totally speculative 
in view of the absence of any evidence that the veteran 
fractured is neck or back in service.



ORDER

Entitlement to service connection for fractures of the neck 
and back is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

